Exhibit 99-1.Regency GP LP Balance Sheet and Related Notes as of December 31, 2007 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUTNING FIRM The Partners Regency GP LP: We have audited the accompanying consolidated balance sheet of Regency GP LP and subsidiaries as of December 31, 2007.This consolidated financial statement is the responsibility of the Partnership’s management.Our responsibility is to express an opinion on this consolidated financial statement based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the balance sheet is free of material misstatement.An audit of a balance sheet includes examining, on a test basis, evidence supporting the amounts and disclosures in that balance sheet, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall balance sheet presentation.We believe that our audit of the consolidated balance sheet provides a reasonable basis for our opinion. In our opinion, the consolidated balance sheet referred to above presents fairly, in all material respects, the financial position of Regency GP LP and subsidiaries as of December 31, 2007, in conformity with U.S. generally accepted accounting principles. /s/ KPMG
